                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

TERRY LAMONT WILSON,                                 )
                                                     )
       Petitioner,                                   )
                                                     )
       v.                                            )      CAUSE NO.: 1:18-CV-346-TLS-SLC
                                                     )
SHERIFF,                                             )
                                                     )
       Respondent.                                   )

                                   OPINION AND ORDER

       Terry Lamont Wilson, a prisoner without a lawyer, filed a document attempting to

challenge his sentence by the Grant Superior Court under cause number 27D02-1711-F5-144.

Habeas corpus is the exclusive remedy for a state prisoner seeking to challenge the fact

or duration of his custody. See Preiser v. Rodriguez, 411 U.S. 475, 488 (1973). Wilson did not

use the court’s habeas corpus form. Section 2254 Habeas Corpus Rule 2 recognizes that district

courts may adopt a local form for such petitions. The use of a standardized form allows this

Court to efficiently gather and review the information necessary to justly adjudicate habeas

corpus cases. See Federal Rule of Civil Procedure 1 (Admonishing that the rules “should be

construed and administered to secure the just, speedy, and inexpensive determination of every

action and proceeding”). Therefore, he needs to file a habeas corpus petition using an AO-241

(Rev. 1/15) (Conviction, INND Rev. 8/16).

       In addition, he must resolve his filing fee status. As explained on this Court’s habeas

corpus form, if he has more than $15.00 in his inmate trust account or if an average of $15.00 or

more a month has been deposited into his inmate trust account for the past six months, he must

pay the $5.00 filing fee.
       For these reasons, the Court:

       (1) DENIES the habeas corpus petition [ECF No. 1] WITHOUT PREJUDICE;

       (2) DIRECTS the clerk to place this cause number on a blank AO-241 (Rev. 1/15)

(Conviction, INND Rev. 8/16) and send it to Terry Lamont Wilson;

       (3) GRANTS Terry Lamont Wilson until November 29, 2018, to resolve his filing fee

status and file an amended habeas corpus petition on that form; and

       (4) CAUTIONS Terry Lamont Wilson if he does not respond by the deadline, this case

will be dismissed without further notice.


       SO ORDERED on October 30, 2018.

                                            s/ Theresa L. Springmann
                                            CHIEF JUDGE THERESA L. SPRINGMANN
                                            UNITED STATES DISTRICT COURT




                                               2
